COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re Lindamood Demolition, Inc.

Appellate case number:      01-15-00981-CV

Trial court case number: 2013-76550

Trial court:                80th District Court of Harris County

        On November 24, 2015, relator, Lindamood Demolition, Inc., filed a petition for writ of
mandamus challenging the trial court’s November 17, 2015 “Order Compelling Forensic
Examination of Lindamood Demolition, Inc.’s Electronic Data.” In conjunction with its petition,
relator filed a motion requesting a temporary stay of the trial court’s order pending this Court’s
resolution of the petition.
        Relator’s motion for a temporary stay of the trial court’s order is granted and it is
ordered that the trial court’s November 17, 2015 order in the above-referenced trial court cause is
stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this
Court is finally decided or the Court otherwise orders the stay lifted. See id. Any party may file a
motion for reconsideration of the stay. See TEX. R. APP. P. 52.10(c).
        It is further ordered that the real parties in interest file their response to relator’s petition
for writ of mandamus on or before Wednesday, December 16, 2015.


        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually         Acting for the Court


Date: November 25, 2015